FILED
                            NOT FOR PUBLICATION                             OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10228

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00103-CRB

  v.
                                                 MEMORANDUM *
CORNELIO MATA ESPINOZA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Cornelio Mata Espinoza appeals from the district court’s judgment and

challenges his guilty-plea conviction and 250-month sentence for conspiracy to

possess with intent to distribute and to distribute heroin and methamphetamine, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(i), and (b)(1)(A)(viii). Pursuant to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Espinoza’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. Espinoza has filed pro se supplemental opening and reply

briefs, and the government has filed an answering brief.

      Espinoza waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    12-10228